 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 27 
160 
Scheid Electric 
and
 International Brotherhood of 
Electrical Workers, Local 343. 
Case 18ŒCAŒ
19084 
April 29, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND PEARCE On November 13, 2009,
 Administrative Law Judge 
Bruce D. Rosenstein issued 
the attached decision.  The 
Respondent filed exceptions and a supporting brief, and 

the General Counsel filed an answering brief.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified and set 
forth in full below.
2 We agree with the judge™s 
finding that the Respondent 
constructively discharged Union Steward Tim Robertson 
by reducing his work hours because of his union activi-

ties.  
Grocers Supply Co
., 294 NLRB 438, 439 (1989).  
We find it unnecessary to rely on the judge™s alternative 
finding that the Respondent constructively discharged 

Robertson under the ﬁHobson™
s choiceﬂ theory of viola-
tion. 
We also agree with the judg
e that the Respondent vio-
lated Section 8(a)(1) of the Act by interrogating Robert-
son about his union sympathies.  In mid-April 2009, 
Robertson was summoned to a meeting with the Respon-

dent™s owner, Martin Walgenbach, in Walgenbach™s of-
fice.  Walgenbach asked Robertson whether he would 
remain employed if the Respondent went nonunion.  
Robertson answered that he could not afford to lose his 
pension and health insurance benefits, that he had always 

been and always would be a union member, and that he 
could not remain employed by the Respondent if it went 
                                                          
 1 In the absence of exceptions, we adopt the judge™s finding that, at a 
union meeting on May 26, 2009, the Re
spondent™s owner, Martin Wal-
genbach, unlawfully threatened em
ployees that the Respondent was 
going nonunion, that there would no l
onger be a contract, and that none 
of the employees would have jobs.   
2 We have revised the judge™s c
onclusions of law to reflect the 
judge™s finding that the Respondent
 unlawfully failed to continue in 
effect the provisions of the partie
s™ collective-bargaining agreements.  
We have revised the judge™s proposed
 Order and notice to provide that 
the Respondent may neither fail to continue provisions of the collec-
tive-bargaining agreements nor impl
ement changed provisions without 
the consent of the Union.  We have 
further revised the judge™s proposed 
Order and notice to conform more closely to his findings and to the 
amended conclusions of law as well as to the Board™s customary reme-

dial language. 
nonunion.  Walgenbach replied that he would hate to lose 
Robertson. 
The judge correctly stated 
that the Board determines 
ﬁwhether under all the circ
umstances the interrogation 
[of an employee] reasonably te
nds to restrain, coerce, or 
interfere with rights guaranteed by the Act.ﬂ  
Bloomfield 
Health Care Center, 
352 NLRB 252 (2008), quoting
 Rossmore House
, 269 NLRB 1176, 1178 fn. 20 (1984), 
enfd. sub nom. 
HERE Local 11 v. NLRB,
 760 F.2d 1006 
(9th Cir. 1985).  Among the factors that may be consid-

ered in making such an analysis are the identity of the 
questioner, the place, and meth
od of the in
terrogation, the background of the questioning and the nature of the 
information sought, and whether the employee is an open 
union supporter.  
Stevens Creek Chrysler Jeep Dodge
, 353 NLRB 1294, 1295 (2009).  Applying
 these factors, 
we find that Walgenbach™s 
questioning was coercive.   
The first two factors strongl
y indicate a coercive inter-
rogation.  It was carried out by the highest ranking offi-
cial of the Respondent, Own
er Walgenbach, and took 
place in his office.  See 
Matros Automated Electrical 
Construction Corp.
, 353 NLRB 569, 571 (2008), enfd. 
2010 WL 456755 (2d Cir. 2010).  The background of the 
questioning and the nature of the information sought also 

exacerbated the coercive circum
stances.  At the time of 
Walgenbach™s inquiry as to whether Robertson would 
remain with the Company if it went nonunion, the Re-

spondent was obligated to recognize the Union based on 
existing collective-bargaining 
agreements.  In this con-
text, Walgenbach™s question 
coercively conveyed the 
message that the Respondent was prepared to withdraw 
recognition from the Union, thereby pressuring Robert-
son to reveal whether he would support Walgenbach in 
this unlawful scheme.  As the Board explained in 
F.M.L. 
Supply, Inc.
, 258 NLRB 604, 616 (1981), such questions 
are coercive because they tend
 to ﬁforce the employees to 
abandon their sympathy for a
nd allegiance to the Unionﬂ  
Accord: Controlled Energy Systems
, 331 NLRB 251, 257 
(2000); 
East Belden Corp.
, 239 NLRB 776, 793 (1978), 
enfd. 634 F.2d 635 (9th Cir. 1980).  And where, as here, 
Robertson was the union steward charged with represen-

tational duties, including administering the contracts that 
Walgenbach was planning to 
repudiate, the coercive im-
pact of his question would reasonably be acute.  Indeed, 

Robertson™s status as an open union supporter (the final 
Rossmore
 factor) would reinforce, rather than ameliorate, 
the coercive effect of Walgenbach™s question because it 

effectively suggested to Robertson that the Union™s 
status and his representational duties were in jeopardy.
3                                                            
 3 Contrary to the Respondent™s representations in its exceptions, 
there is no evidence that the Union ha
d lost majority support at the time 
of the interrogation.  In any event,
 the Union enjoyed an irrebuttable 
 SCHEID ELECTRIC
 161
Under these circumstances, the interrogation of Robert-
son violated Section 8(a)(1).
4 AMENDED 
CONCLUSIONS OF 
LAW Substitute the following for the judge™s Conclusion of 
Law 5. ﬁ5. Respondent violated Section 8(a)(1) and (5) of the 
Act when it withdrew its reco
gnition of the Union as the 
exclusive collective-bargaining
 representative of the unit 
and repudiated the parties™ existing collective-bargaining 
agreements.  It further violated Section 8(a)(1) and (5) of 

the Act when it instituted new terms and conditions of 
employment, including wage rates and pension and 
health benefits, without obtaining the Union™s consent.  It 
also violated Section 8(a)(1) and (5) when it failed to 
continue in effect the provisions of the collective-

bargaining agreements without obtaining the Union™s 
consent.ﬂ ORDER The National Labor Relations Board orders that the 
Respondent, Scheid Electric, Mankato, Minnesota, its 
officers, agents, successors, and assigns, shall  
1.  Cease and desist from 
(a) Interrogating employees about their union activities 
and sympathies. 
(b) Threatening employees that it was going nonunion, 
that there would no longer be a contract, and that none of 
the employees would have jobs. 
(c) Failing and refusing to bargain collectively and in 
good faith with the Unio
n by withdrawing recognition 
from the Union as the exclusive collective-bargaining 

representative of the unit and repudiating the parties™ 
existing collective-bargai
ning agreements.    
(d) Failing to continue in effect all the terms and con-
ditions of the parties™ existing collective-bargaining 
agreements, by changing wage rates and failing to make 

the contractually-required contributions to the fringe 
benefits funds found in article
 VI of the parties™ collec-
tive-bargaining agreements, without the Union™s consent.   
(e) Implementing wage rates and other terms and con-
ditions of employment inconsistent with the terms and 
conditions of the parties™ existing collective-bargaining 

agreements without th
e Union™s consent. 
(f) Constructively discharging employee Tim Robert-
son because Robertson supported or assisted the Union 

                                                                                            
 presumption of majority support during the life of the collective-
bargaining agreements.  
Trailmobile Trailer, LLC
, 343 NLRB 95, 97 
(2004). 
4 Because there are no exceptions to the judge™s finding that Wal-
genbach unlawfully threatened empl
oyees with job loss at the union 
meeting on May 26, we find it unnecessa
ry to address the judge™s addi-
tional finding that Walgenbach threat
ened Robertson with job loss, as 
finding the additional violation 
would not affect the remedy. 
and to discourage employees from engaging in those 
activities. 
(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize and bargain in good faith with the Union 
as the exclusive collective-ba
rgaining representative of 
the unit employees.    
(b) Rescind the unilaterally implemented wage rates 
and other terms and conditions of employment inconsis-
tent with the terms and conditi
ons of the parties™ existing 
collective-bargaining agreements. 
(c) Restore the terms and conditions of employment of 
the parties™ existing agreements, and make the unit em-
ployees whole for any loss of earnings and other benefits 
attributable to the Respondent™s unlawful conduct, with 

interest, in the manner set forth in the remedy section of 
the judge™s decision. 
(d) Continue in effect all the terms and conditions of 
the parties™ existing agreements by making all the re-
quired benefit fund contributions to the Union™s benefit 
funds found in article VI of 
the agreements that have not 
been made since June 1, 2009, in the manner set forth in 
the remedy section of the judge™s decision. 
(e) Within 14 days from the date of this decision, offer 
Tim Robertson full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 

rights or privileges previously enjoyed.  
(f) Make Tim Robertson whole for any loss of earnings 
and other benefits suffered as a result of the Respon-
dent™s unlawful conduct, with interest, in the manner set 
forth in the remedy section of the judge™s decision.  
(g) Within 14 days from the date of this decision, re-
move from its files all references to the unlawful termi-
nation of Tim Robertson, and within 3 days thereafter 

notify him in writing that this has been done and that the 
unlawful termination will not be used against him in any 
way. 
(h) Preserve, and within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-

tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.   
(i) Within 14 days after service by the Region, post at 
its facility in Mankato, Minnesota, copies of the attached 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 162 
notice marked ﬁAppendix.ﬂ
5 Copies of the notice, on 
forms provided by the Regional Director for Region 18, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 

upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to 
employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 

since April 15, 2009. 
(j) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-
ply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT 
interrogate employees regarding the em-
ployees™ union sympathy and activity. 
WE WILL NOT 
threaten employees that we are going 
nonunion, that there will no longer be a contract, and that 
none of the employees will have jobs. 
WE WILL NOT 
fail and refuse to bargain collectively 
and in good faith with the Union by withdrawing recog-
                                                          
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
nition from the Union as the 
collective-bargaining repre-
sentative of our employees or repudiate our existing col-
lective-bargaining agreements with the Union. 
WE WILL NOT 
fail to continue in effect all the terms 
and conditions of our existing collective-bargaining 
agreements, by changing wage rates and by failing to 
make the contractually-required contributions to the Un-

ion™s fringe benefit funds, w
ithout the Union™s consent. 
WE WILL NOT 
implement wage rates and other terms 
and conditions of employment inconsistent with the 

terms and conditions of our existing collective-bargain-
ing agreements without the Union™s consent. 
WE WILL NOT constructively discharge employees be-
cause they supported or assi
sted the Union and to dis-
courage employees from engaging in those activities.   
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
WE WILL recognize and bargain in good faith with the 
Union as the exclusive collective-bargaining representa-
tive of employees in the bargaining unit and adhere to all 

provisions in our existing collective-bargaining agree-
ments with the Union. 
WE WILL rescind the unilaterally implemented wage 
rates and other terms and conditions of employment in-
consistent with our existing collective-bargaining agree-
ments. 
WE WILL 
restore the terms and conditions of employ-
ment of our existing collect
ive-bargaining agreements, 
and make the unit employees 
whole for any loss of earn-
ings and other benefits attributable to our unlawful con-
duct, with interest. 
WE WILL 
continue in effect all the terms and conditions 
of our existing collective-ba
rgaining agreements by mak-
ing all the required benefit fund contributions as set forth 

in article VI of our agreements.   
WE WILL, within 14 days from the date of the Board™s 
decision, offer Tim Robertson full reinstatement to his 

former job or, if that job no
 longer exists, to a substan-
tially equivalent job, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL make Tim Robertson whole for any loss of 
earnings and other benefits suffered as a result of our 
unlawful conduct, with interest.   
WE WILL, within 14 days from the date of the Board™s 
decision, remove from our files all references to the 
unlawful termination of Tim Robertson, and 
WE WILL
, within 3 days thereafter, notif
y him in writing that this 
has been done and that the unlawful termination will not 
be used against him in any way. 
 SCHEID ELECTRIC
   SCHEID ELECTRIC
 163
Joseph H. Bornong, Esq.,
 for the General Counsel.
 Jon S. Olson, Esq., 
of Edina, Minnesota, for the Respondent-
Employer. 
Michael Priem, 
of Rochester, Minnesota, for the Charging 
Party. 
DECISION STATEMENT OF THE 
CASE BRUCE D. ROSENSTEIN
, Administrative Law Judge. This case 
was tried before me on October 20, 2009,
1 in Minneapolis, 
Minnesota, pursuant to a complaint and notice of hearing (the 
complaint) issued by the Regional Director for Region 18 of the 
National Labor Relations Board (the Board).  The complaint, 

based upon an original and amended charge filed on various 
dates in 2009 by International Br
otherhood of Electrical Work-
ers, Local 343 (the Charging Party or the Union) alleges that 
Scheid Electric (the Respondent
 or the Employer) has engaged 
in certain violations of Section 
8(a)(1), (3), and (5) of the Na-
tional Labor Relations Act (the 
Act).  The Respondent filed a 
timely answer to the complaint denying that it had committed 
any violations of the Act.  
Issues 
The complaint alleges that th
e Respondent violated Section 
8(a)(1) of the Act by interrogating an employee about his union 
activities and threatening him with
 loss of employment.  It fur-
ther alleges that the Respondent
 constructively discharged an 
employee because of the employees assistance and support of 
the Union in violation of Section 8(a)(1) and (3) of the Act.  
Lastly, the complaint alleges th
at the Respondent violated Sec-
tion 8(a)(1) and (5) of the Act when it withdrew recognition of 
the Union as the exclusive collective-bargaining representative, 
repudiated the parties™ collect
ive-bargaining agreement, and 
instituted new terms and conditions of employment without 
notice or affording the Union an opportunity to bargain with 
respect to the conduct and effects of the conduct.   
On the entire record,
2 including my observation of the de-
meanor of the witnesses, and after considering the oral argu-
ment of the General Counsel, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent is a corporatio
n engaged in residential and 
commercial electrical contracting and service, with its principal 
office and place of business lo
cated in Mankato, Minnesota.  
                                                          
 1 All dates are in 2009, unless otherwise indicated. 
2 The Respondent did not appear at
 the hearing and presented no evi-
dence in its defense.  Prior to the hearing, the Respondent appeared by 

counsel and filed an answer.  On October 16, counsel for the Respon-
dent participated in two conference 
calls with the General Counsel and 
me.  Prior to the commencement of the hearing on October 20, I re-

quested the General Counsel to try and contact the Respondent™s coun-
sel as no one appeared at the hearing on behalf of the Employer.  Coun-
sel for the General Counsel was able 
to reach Respondent™s attorney by 
telephone and reported that the attorney was not authorized to represent 
the Respondent in the proceeding a
nd would not be appearing at the 
hearing.  Accordingly, I proceeded to
 take the evidence of the General 
Counsel.  
Respondent in conducting its bus
iness operations purchased 
and received goods and material
s valued in excess of $50,000 
at its Mankato, Minnesota facil
ity directly from suppliers lo-
cated outside the State of Minn
esota.  The Respondent admits 
and I find that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), 
and (7) of the Act and that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background On or about April 12, 2006, Respondent entered into two 
ﬁLetter of Assents-Aﬂ whereby it agreed to be bound by the 

collective-bargaining agreement between the Union and the 
Minneapolis Chapter of the National Electrical Contractors 
Association, Inc. (NECA), and to adhere to future agreements 
unless timely notice was given (GC Exhs. 2 and 3).
3  On or 
about July 23, 2007, a majority of the unit selected the Union as 
their representative for the purposes of collective bargaining 
with Respondent.
4   
At all material times, Martin Walgenbach has been the 
owner of Respondent and a superv
isor within the meaning of 
Section 2(11) of the Act.  Li
kewise, Allan Stork and Michael 
Priem have been business managers of the Union. 
B. The 8(a)(1) Allegations 
The General Counsel alleges in paragraphs 5(a) and (b) of 
the complaint that the Respondent in mid-April 2009 interro-
gated an employee regarding the employee™s union sympathy 
and activity and threatened the same employee with loss of 
employment in retaliation for the employee™s union activity and 
support.  In late May 2009, the Ge
neral Counsel asserts that the 
Respondent threatened employees that it might go nonunion 
and also threatened them with loss of employment if they con-
tinued to support the Union. 
                                                          
 3 The Respondent became a party to the Residential Wiring Agree-
ment from September 1, 2008, to August 31 (GC Exh. 4), and the Resi-

dential Wiring Agreement from September 1, to August 31, 2010 (GC 
Exh. 5).  Additionally, the Respondent
 became a party to the Inside 
Construction Agreement from June 27, 2008, to June 30, 2010 (GC 

Exh. 6).   
4 The ﬁVoluntary Recognitionﬂ document states in pertinent part: 
This will confirm the fact that on Ju
ly 23, 2007, at Scheid Electric you, 
Marty Walgenbach met with me and 
Mark Magult (witness) to discuss 
IBEW Local Union 343™s request that you recognize it as the NLRA 
Sec. 9(a) collective-bargaining representative of all of your employees 

performing electrical construction work
 within the jurisdiction of the 
local union on all present and future jobsites, which we both agree is a 
unit appropriate for bargaining under Sec. 9(a) of the National Labor 

Relations Act.  We presented to you authorization cards demonstrating 

that a majority of your employees 
have designated Local Union 343 to 
represent them for collective-bargai
ning purposes.  You examined the 
cards and agreed that the local union has the support of a majority of 

the bargaining unit employees.  Based on that showing of majority 
support, you have recognized the local union as the NLRA Sec. 9(a) 
collective-bargaining representative as
 described above (GC Exh. 8).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 164 
Facts 
Employee Tim Robertson ini
tially commenced employment 
with the Respondent as a ﬁunion 
saltﬂ in early 2003, and left 
their employ in early 2006 when the Respondent refused to sign 
a union contract.  After approxim
ately a 7-month hiatus, he was 
rehired in late 2006, and remain
ed continuously employed until 
he was separated on June 16 (GC 
Exh. 22).  During his second 
period of employment, Robert
son served as the union shop 
steward. 
In mid-April 2009, Robertson was summoned to a meeting 
in Walgenbach™s office.  Walgenbach asked Robertson whether 
he would remain employed if
 the Respondent went nonunion.  
Robertson replied that he could no
t afford to lose his pension or 
health insurance benefits and ha
s always been a union member.  
Robertson informed Walgenbach 
that he could not remain an 
employee of Respondent if it decided to go nonunion, that he 
was a union member and would always be a union member.  
Walgenbach told Robertson that he would hate to lose him.     
Analysis 
The Board has held that interrogation is not a per se violation 
of Section 8(a)(1) of the Act.  
Rossmore House, 
269 NLRB 1176, (1984), affd. sub nom. 
HERE Local 11 v. NLRB, 
760 
F.2d 1006 (9th Cir. 1985).  In determining whether an interro-
gation is unlawful, the Board ex
amines whether, under all the 
circumstances the questioning r
easonably tends to interfere 
with, restrain, or coerce employees in the exercise of their Sec-
tion 7 rights.  
Rossmore House, 269 NLRB at 1177Œ1178.  
Emery Worldwide, 
309 NLRB 185, 186 (1992).  Under the 
totality of circumstances approach, the Board examines factors 
such as whether the interrogated employee is an open and ac-
tive union supporter, the background of the interrogation, the 
nature of the information sought, the identity of the questioner, 
and the place and method of interrogation.  
Rossmore House, 
269 NLRB at 1178 fn. 20; 
Bourne v. NLRB, 
332 F.2d 47, 48 
(2d Cir. 1964); 
Sunnyvale Medical Clinic, 
277 NLRB 1217, 
1218 (1985). Based on the unrebutted testimony of Robertson, who held 
the position of union steward and was interrogated in the 
owner™s office, I find that the Act was violated.  In this regard, 
Walgenbach interrogated Robert
son about his union activities 
and threatened him with loss of employment because of his 
support for the Union. 
Accordingly, I find that the 
Respondent violated Section 
8(a)(1) of the Act as alleged in paragraphs 5(a) and (b) of the 
complaint.   
Priem testified that union general membership meetings are 
normally held once a month, however, on May 26, the Union 
held a special meeting at the Teamsters hall in Mankato, Min-
nesota.  Prior to the meeting that commenced around 5:30 p.m., 
both Priem and Robertson observe
d Walgenbach pull his truck 
into the parking lot.  Priem apprised Walgenbach that this was a 
members™ only meeting and he was not invited.  Walgenbach 
replied that the meeting concer
ned his employees and he in-
tended to be present.  After th
e seven or eight employees and 
the business managers finished 
their refreshments, and just 
before the meeting commenced, Walgenbach came into the 
meeting room.  In a very loud manner, he announced that the 
Union has never done anything 
for him and his shop was going 
to go nonunion.  He further stated that we are no longer going 
to have a contract and none of you are going to have a job.   He 
ended his remarks with profanity and stated that the employees 
could now go ahead with their m
eeting.  Robertson, who at-
tended the May 26 meeting, confirmed that Walgenbach uttered 
the above statements in his and 
other employees™ presence.   
Based on the unrebutted testimon
y of Priem and Robertson, I 
find in agreement with the General Counsel™s allegation in 
paragraph 5(c) of the complaint that Section 8(a)(1) of the Act 
has been violated. 
C. The 8(a)(1) and (3) Allegations 
The General Counsel alleges in paragraphs 6(a) through (c) 
of the complaint that the Respondent on or about May 1, 
stopped assigning work to employ
ee Robertson, and construc-
tively discharged him on or about 
June 16, because of his assis-
tance and support for the Union and to discourage employees 
from engaging in these activities. 
Facts 
Robertson testified that after 
his meeting with Walgenbach 
in mid-April 2009, his hours of work started to gradually de-
cline.  Prior to April 2009, Robe
rtson was regularly assigned 40 
hours of work each week.  Additionally, Robertson had his 

company truck and credit card re
moved.  After mid-April 2009, 
Robertson started calling the Respondent twoŒthree times each 
week looking for additional hours of work.  His work assign-
ments reached an all time weekly low of 6 hours after the May 
26 union meeting.  He then started calling the Employer threeŒ
four times per week looking fo
r increased work.  Robertson 
was told by employer representatives that he would receive a 
call back when work was available but he never received such a 
call.   
Robertson became discouraged a
nd went to the Respondent™s 
office on June 16 to request a 
layoff slip.  The Respondent pro-
vided him a separation notice indi
cating that he was let go due 
to a reduction in force (GC Exh. 22).   
Discussion 
In Wright Line, 
251 NLRB 1083 (1980), enfd, 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 
announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or
 violations of Section 8(a)(1) 
turning on employer motivation. 
 First, the General Counsel 
must make a prima facie showing sufficient to support the in-
ference that protected conduct wa
s a ﬁmotivating factorﬂ in the 
employer decision. On such a s
howing, the burden shifts to the 
employer to demonstrate that th
e same action would have taken 
place even in the absence of th
e protected conduct.  The United 
States Supreme Court approved and adopted the Board™s 
Wright Line 
test in 
NLRB v. Transportation Management 
Corp., 
462 U.S. 393, 399Œ403 (1993).  In 
Manno Electric, 
321 
NLRB 278 fn. 12 (1996), the Board restated the test as follows.  
The General Counsel has the burden to persuade that antiunion 
sentiment was a substantial or motivating factor in the chal-
lenged employer decision.  The bu
rden of persuasion then shifts 
to the employer to prove its affirmative defense that it would 
 SCHEID ELECTRIC
 165
have taken the same action even if the employee had not en-
gaged in protected activity. 
Under the Act, a traditional 
constructive discharge occurs 
when an employee quits because his employer has deliberately 
made the working conditions unb
earable and it is proven that 
(1) the burden imposed on the employee caused and was in-
tended to cause a change in the employee™s working conditions 
so difficult or unpleasant that the employee is forced to resign, 
and (2) the burden was imposed because of the employee™s 
union activities.  
Grocers Supply Co., 
294 NLRB 438, 439 
(1989).  Under the Hobson™s choice theory, an employee™s 
voluntary quit will be considered a constructive discharge when 
an employer conditions an em
ployee™s continued employment 
on the employee™s abandonment of his or her Section 7 rights 
and the employee quits rather th
an comply with the condition.  
Hoerner Waldorf Corp., 227 NLRB 612, 613 (1976).   
Based on the unrebutted testimony of Robertson, who ex-
perienced unbearable working conditions that commenced after 
his mid-April 2009 meeting in Walgenbach™s office and con-
tinued after the May 26 union meeting, I find that Robertson 
experienced such a reduction of 
his assigned work hours that he 
was forced to resign by seeking 
a layoff on June 16.  Likewise, 
it is apparent, that Walgenbach retaliated against Robertson 
when he learned that Robertson intended to remain a loyal un-
ion member and would not resi
gn his membership if the Em-
ployer went nonunion. 
For all of the above reasons, 
I find either under the tradi-
tional constructive discharge line of cases or those under the 
Hobson™s choice theory, Robertson™s voluntary quit must be 
considered to be a constructive discharge.  
Convergence Com-munications, Inc. 
339 NLRB 408, 412Œ413 (2003).  Therefore, 
I find in agreement with the Ge
neral Counsel that Respondent 
violated Section 8(a)(1) and (3) of the Act and sustain the alle-
gations in paragraph 6 of the complaint.   
D. The 8(a)(1) and (5) Allegations 
The General Counsel alleges in paragraphs 8(c) and 10(a) of 
the complaint that on or about July 23, 2007, a majority of the 
unit designated the Union as their representative for the pur-
poses of collective bargaining 
and since that date based on 
Section 9(a) of the Act, the Un
ion has been the designated ex-
clusive collective-bargaining representative of the unit.  The 
Respondent denied both of these al
legations in its answer.     
The Board in Staunton Fuel & Material, Inc. 
335 NLRB 717 
(2001), addressed the issue of how a union whose status as a 
bargaining representative is gov
erned by Section 8(f) can ac-
quire through agreement with the 
employer the status of major-
ity bargaining representative under Section 9(a) of the Act. 
The Board held that a written 
agreement will establish a 9(a) 
relationship if its language une
quivocally indicates that the 
union requested recognition as majority representative, the 
employer recognized the union as a majority representative, and 
the employer™s recognition wa
s based on the union™s having 
shown, or having offered to show, an evidentiary basis of its 
majority support.  The Board noted that the approach taken by 
the Tenth Circuit in two cases, 
NLRB v. Triple C Maintenance, 
Inc., 219 F.3d 1147 (10th Cir. 2000), and 
Oklahoma Installa-
tion Co., 219 F.3d 1160 (10th Cir. 2000), establishes a legally 
sound and eminently pr
actical set of standards for self-
sufficient majority recognition.  In both cases, the court con-
firmed that written contact la
nguage, standing alone could in-
dependently establish 9(a) bargai
ning status.  To be sufficient, 
such language must unequivocally show (1) that the union re-
quested recognition as the majori
ty representative of the unit 
employees; (2) that the employer granted such recognition; and 
(3) that the employer™s rec
ognition was based on the union™s 
showing of its majority support. 
 As the Tenth Circuit discussed 
in Triple C, 
although it would not be necessary for a contract 
provision to refer explicitly to Se
ction 9(a) in order to establish 
that the union has requested and been given 9(a) recognition, 
such a reference would indicate that the parties intended to 
establish a majority rather than an 8(f) relationship. 
The evidence adduced at the hearing conclusively establishes 
that the Respondent voluntarily recognized the Union as a 9(a) 
representative under the Act (GC Exh. 8).  
The General Counsel alleges in paragraphs 12(a) through (d) 
of the complaint that on or about June 2, the Respondent with-
drew its recognition of the Unio
n as the exclusive collective-
bargaining representative of the unit and repudiated the parties™ 
collective-bargaining agreement 
and on or about June 3, the 
Respondent instituted new terms 
and conditions of employment 
including wage rates, pension a
nd health benefits without no-
tice to or affording the Union an opportunity to bargain with 
respect to this conduct and the effects of the conduct. 
Facts 
By letter dated June 2, the 
Employer withdrew its recogni-
tion of the Union as the exclusive collective-bargaining repre-
sentative of the unit based on objective evidence it received 
from a majority of its employees (GC Exh. 9).   
By letter dated June 2, the 
Union informed the Respondent 
that it is bound to the parties™ contract under Section 9(a) of the 
Act until its expiration (GC Exh. 10). 
By letter dated June 2, the Employer reaffirmed that it has 
withdrawn recognition of the 
Union based on evidence submit-ted by a majority of the bargaining unit and further indicated 
that it was privileged to repudi
ate the parties™ collective-
bargaining agreement based on Section 8(f) of the Act (GC 
Exh. 11).   
Discussion 
In Levitz Furniture Co. of the Pacific, 
333 NLRB 717 
(2001), the Board held that an employer must show a union™s 
actual loss of majority support in order to lawfully withdraw 
recognition.  That decision, 
however, was limited to cases 
where there have been no unfair labor practices committed that 
tend to undermine employees™ support for unions.  The Board 
went on to note that it con
tinues to adhere to its well-
established policy that employ
ers may not withdraw recogni-
tion in a context of serious unr
emedied unfair labor practices 
tending to cause employees to become disaffected from the 
union nor can it rely on any expr
ession of disaffection by its 
employees which is attributable
 to its undermining support for 
the union. 
Applying those principles here
, I find that the Respondent 
was not privileged to withdraw 
recognition in the subject case 
due to the unremedied unfair labor
 practices that I have found 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 166 
violative of the Act prior to the withdrawal of recognition and 
repudiation of the parties™ collective-bargaining agreement.   
Moreover, for additional reasons, the Board has held in 
Preci-
sion Striping, Inc., 
284 NLRB 1110 (1987), that regardless of 
whether the parties™ collective-bargaining agreement may have 
been a 9(a) or 8(f) relationship, an employer is not free to unilat-
erally repudiate an existing agreement with an incumbent union.  
Here, although I found that the relationship between the parties is 
governed by Section 9(a) rather then Section 8(f) of the Act, the 
principle governs in either situation that the Respondent was not 
privileged to withdraw recognition or repudiate the parties™ exist-
ing collective-bargaining agreements that were in full force and 
effect on June 2 and 3 (GC Exhs. 4 and 6).   
Under those circumstances, in agreement with the General 
Counsel, Section 8(a)(1) and (5) of
 the Act has been violated as 
alleged in paragraph 12 of the complaint.  Therefore, the im-
plementation of new terms and 
conditions of employment in-
cluding wage rates, pension, an
d health benefits among other 
things without notice to or barg
aining with the Union with re-
spect to this conduct or the ef
fects of the conduct and without 
the Union™s consent is violative of the Act.  Accordingly, the 
Respondent must make employ
ees whole for their unlawful 
actions.5 CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent violated Section 
8(a)(1) of the Act by interro-
gating an employee regarding the employee™s union sympathy 
and activity, threatening employees with loss of employment 
and threatening employees that
 it might go nonunion.   
4. Respondent violated Sectio
n 8(a)(1) and (3) of the Act 
when it stopped assigning work 
to employee Tim Robertson 
and constructively discharged him on June 16. 
5. Respondent violated Sectio
n 8(a)(1) and (5) of the Act 
when it withdrew its recognition of the Union as the exclusive 
collective-bargaining representative of the unit and repudiated 
the parties™ existing collective-bargaining agreement.  It further 
violated Section 8(a)(1) and (5) of the Act when it instituted 
new terms and conditions of empl
oyment including wage rates 
and pension and health benef
its among other things, without 
notice to or bargaining with the Union with respect to this con-
duct or the effects of the conduc
t and without the Union™s con-
sent.    
                                                          
 5 Jennifer Buettner, the third-part
y administrator for benefits under 
the parties™ existing collective-barg
aining agreement (GC Exh. 6, art. 
VI), credibly testified that the last
 payment made by the Respondent to 
the fringe benefit funds occurred on June 12, reflective of payments 
through May 2009.   
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I shall order it to cease and desist and to 
take certain affirmative action designed to effectuate the poli-
cies of the Act. 
Specifically, having found that the Respondent has violated 
Section 8(a)(1) and (3) of the Ac
t by constructively discharging 
Tim Robertson on June 16, 2009,
 I shall order the Respondent 
to offer Robertson full reinstatement to his former job or, if that 
job no longer exists to a substa
ntially equivalent position, with-
out prejudice to his seniority or any other rights or privileges 
previously enjoyed.  Additiona
lly, the Respondent shall make 
Robertson whole for any loss of earnings and other benefits 
suffered as a result of the discr
imination against him.  Backpay 
shall be computed in accordance with 
F. W. Woolworth Co., 
90 
NLRB 289 (1950), with interest as prescribed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987).  The Respondent 
shall also be required to remove from its files any and all refer-
ences to the unlawful discharge of Tim Robertson, and to notify 
him in writing that this has been done and that the unlawful 
discharge will not be used against him in any way.   
Further, having found that the Respondent violated Section 
8(a)(1) and (5) of the Act by failing to continue in effect all the 
terms and conditions of their 
existing collective-bargaining agreement by withdrawing recognition from the Union on June 
2, 2009, and unilaterally implem
enting wage rates and other 
terms and conditions of employme
nt on June 3, 2009, inconsis-
tent with the terms of the existing Agreement, I shall order the 
Respondent to recognize and barg
ain with the Union, rescind 
the unilateral changes, restore th
e status quo ante and make the 
unit employees whole for any loss of earnings and other bene-
fits attributable to its unlawful conduct.  Backpay shall be com-
puted in accordance with 
Ogle Protection Service, 
183 NLRB 
682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as 
prescribed in 
New Horizons for the Retarded, 
supra.  
Finally, having found that the 
Respondent violated Section 
8(a)(1) and (5) of the Act by failing to continue in effect all the 
terms and conditions of their 
existing collective-bargaining agreement by failing, since June
 1, 2009, to make the contrac-
tually required contributions to 
the Union™s fringe benefit funds 
set forth in article VI of their Agreement, I shall order the Re-
spondent to make all required be
nefit fund contributions since 
June 1, 2009, including any additional amounts applicable to 
such funds as set forth in 
Merryweather Optical Co., 
240 
NLRB 1213, 1216 fn 7 (1979).  In addition, the Respondent 
shall reimburse unit employees for any expenses ensuing from 
the Respondent™s failure to make the required contributions to 

the funds, as set forth in 
Kraft Plumbing & Heating, 
252 NLRB 891 fn 2 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981).  
Such amounts are to be computed in the manner set forth in 
Ogle Protection Service, 
supra, with interest as prescribed in 
New Horizons for the Retarded, 
supra.      
[Recommended Order omitted from publication.] 
  